




    
LOAN AGREEMENT


This Loan Agreement (this “Agreement”) is entered into between DANFOSS A/S, a
Danish corporation (the “Borrower”) and SAUER- DANFOSS INC., a Delaware
corporation (the “Lender”) as of August 18, 2011. Pursuant to this Agreement,
the Lender may, in its sole discretion, make one or more loans (individually a
“Loan”) available to the Borrower as evidenced by a note in a form to be agreed
upon between the Borrower and the Lender (the “Note”), which as a minimum shall
state the principal amount of the Loan, the currency, the date of the Note, the
maturity date of the Note (the “Maturity Date”), that the Note is issued
pursuant to this Agreement, and which may include other terms consistent with
this Agreement. The Borrower agrees to repay the aggregate unpaid principal
amount of the applicable Loan and all accrued and unpaid interest thereon at the
Applicable Interest Rate (as defined below). Payments are to be made in same
currency the Loan was initially made in immediately available funds. The Note
will evidence the obligation of the Borrower to repay on the Maturity Date the
Loan made to the Borrower by the Lender under this Agreement. For purposes
hereof, “Applicable Interest Rate” shall mean: (i) with respect to loans in
Euros, a fixed rate equal to the EURIBOR rate per annum quoted by the Banking
Federation of the European Union for lending (as set forth by Bloomberg
Information Service Page EBF1) determined as of approximately 11:00 A.M.
(Brussels time) two (2) Brussels banking days prior to the date such funds are
advanced plus 25 basis points; and (ii) with respect to loans in US Dollars, a
fixed rate equal to the LIBOR rate per annum quoted by the British Bankers'
Association for lending (as set forth on the Bloomberg Information Service Page
BBAM1) determined as of approximately 11:00 A.M. (London time) two (2) London
banking days prior to the date such funds are advanced plus 25 basis points.
The Borrower may from time to time upon written notice to the Lender not later
than 5 business days in advance prepay any amount owing pursuant to the Note
without premium or penalty. Any prepayment under the Note shall be accompanied
by any accrued and unpaid interest on the principal amount of the Note being
prepaid to the date of such prepayment. If any amount is not paid in full when
due under the Note, such unpaid amount shall bear interest, to be paid upon
demand, from the due date until the date of actual payment (and before as well
as after judgment) computed at the Applicable Interest Rate, plus 3% per annum.
All payments to Lender hereunder and under any Note shall be payable at Lender's
principal place of business or at such other place or places as Lender may
designate in writing to Borrower.
The Borrower hereby represents and warrants to the Lender that: (a) it is duly
organized and validly existing as a corporation, (b) it has the corporate power
and authority to execute and deliver this Agreement and Notes to be executed
from time to time hereunder, (c) all consents and grants of approvals required
to have been granted in this Agreement and Notes to be executed from time to
time hereunder have been granted, and (d) this Agreement and Notes to be
executed from time to time hereunder constitute or will constitute duly
authorized, legally valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with their respective terms.
The occurrence of any of the following events shall constitute a default (an
“Event of Default”) under this Agreement and the Notes:
(a)
the Borrower shall fail to pay principal and interest in full upon any
applicable Maturity Date if not remedied within 5 (five) business days after
receipt of written notice from Lender;

(b)
any proceeding shall be instituted against the Borrower seeking to adjudicate it
bankrupt or insolvent, or seeking dissolution, liquidation, winding up,
reorganization, protection, relief or debtors, or seeking the entry of an order
for relief or the appointment of a receiver, trustee, custodian or other similar
official for the Borrower or for any substantial part of its property,





--------------------------------------------------------------------------------




and either such proceeding shall remain undismissed or unstayed for a period of
60 days or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against the Borrower or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property) shall occur;
(c)
a petition under any section or chapter of Bankruptcy Code or any similar law or
regulation shall be filed by the Borrower or the Borrower shall make an
assignment for the benefit of its creditors or if any case or proceeding is
filed by the Borrower or for its dissolution or liquidation and such injunction,
restraint or petition is not dismissed or stayed within 60 days after the entry
or filing thereof; or

(d)
the Borrower is enjoined, restrained or in any way prevented by court order from
conducting all or any material part of its business affairs, unless such
injunction, restraining order or other restriction is removed or remedied within
5 business days.

Upon the occurrence and during the continuance of an Event of Default, the
Lender may, by notice to the Borrower, declare the obligations to under this
Agreement and all of the Notes outstanding hereunder to be, and the obligations
under this Agreement and all the Notes outstanding hereunder shall thereupon
become, immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower and the
Borrower will pay the same; provided that in the case of any of the Events of
Default specified in any of clauses (b), (c) and (d) above without any notice to
the Borrower or any other act by the Lender all of the obligations under this
Agreement and all of the Notes outstanding hereunder shall become immediately
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower and the Borrower will pay
the same.
During the continuance of any Event of Default, the Lender is hereby authorized
by the Borrower at any time or from time to time, with reasonably prompt
subsequent notice to the Borrower (any prior or contemporaneous notice being
hereby expressly waived) to set off and to apply any and all property and/or any
and all obligations of the Lender owing to the Borrower against and on account
of the obligations of the Borrower under (i) this Agreement and any Note issued
hereunder and (ii) any loan agreement entered into by the Borrower, as borrower,
and any subsidiary of the Lender, as lender, and any note issued thereunder that
is assigned by such subsidiary to the Lender (each an “Assigned Obligation”)
then due and payable (including, without limitation, all obligations the Lender
owes to the Borrower under that certain Amended and Restated Credit Agreement,
dated as of September 7, 2010 (the “Amended and Restated Credit Agreement”)).
The Borrower hereby acknowledges and agrees (i) that, notwithstanding any
express terms of the Amended and Restated Credit Agreement to the contrary, any
set off with respect to any Assigned Obligation or the Lender's obligations
under the Amended and Restated Credit Agreement shall be made without premium or
penalty and (ii) that the Amended and Restated Credit Agreement is hereby
amended accordingly. The Borrower agrees to the fullest extent permitted by law,
that the Lender may exercise its right to set off with respect to any Assigned
Obligation or the obligations under this Agreement and any Note issued
hereunder.


This Agreement and any Note issued hereunder shall be binding upon the Borrower
and its successors and permitted assigns, and the terms and provisions of this
Agreement and any Note issued hereunder shall inure to the benefit of the Lender
and its successors and permitted assigns, including subsequent holders hereof.
Neither the Borrower nor the Lender shall have the right to assign this
Agreement or any Note issued hereunder or any interest therein except with the
prior written consent of the other party hereto.
No amendment, modification or waiver of any term or provision of this Agreement
or any Note issued hereunder, nor consent to any departure by the Borrower
herefrom, shall be effective unless the same shall




--------------------------------------------------------------------------------




be in writing and signed by the Lender, and then such waiver, modification or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
The terms and provisions of this Agreement and any Note are severable, and if
any term or provision shall be determined to be superseded, illegal, invalid or
otherwise unenforceable in whole or in part pursuant to applicable law by a
governmental authority having jurisdiction, such determination shall not in any
manner impair or otherwise affect the validity, legality or enforceability of
that term or provision in any other jurisdiction or any of the remaining terms
and provisions of this Agreement in any jurisdiction.
Presentment for payment, notice of dishonor, protest, notice of protest and any
other notice are hereby expressly waived under this Agreement and any Note. This
Agreement and any Note issued pursuant to this Agreement shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to principles of conflict of laws.
Nothing in this Agreement or any Note, expressed or implied, shall give or be
construed to give any person, firm or corporation, other than the parties
hereto, any legal or equitable right, remedy or claim under or in respect of
this Agreement or any Note, or under any provision herein contained; all its
provisions being for the sole benefit of the Borrower and the Lender.
This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.
For purposes of negotiating and finalizing this Agreement (including any
subsequent amendments thereto) and any Note, any signed document transmitted by
facsimile (“FAX”) or in portable document format (“PDF”) shall be treated in all
manner and respects as an original document. The signature of any party by FAX
or PDF shall be considered for these purposes as an original signature. Any such
FAX or PDF document shall be considered to have the same binding legal effect as
an original document. Upon request, an original of such FAX or PDF document
shall be mailed by first class mail or personally delivered to the recipient. At
the request of either party, any FAX of PDF document subject to this Agreement
shall be re-executed by both parties in an original form. The undersigned
parties hereby agree that neither shall raise the use of the FAX or PDF or the
fact that any signature or document was transmitted or communicated through the
use of a FAX or PDF as a defense to the formation of this Agreement.
[Remainder of page intentionally left blank.]


IN WITNESS WHEREOF, the Lender has caused this Agreement to be executed and
delivered to the Borrower as of the date and year first above written.


AS LENDER:
SAUER - DANFOSS INC.

    
/s/ Jesper V. Christensen_____
Name: Jesper V. Christensen


Title: Executive Vice President and Chief Financial Officer








--------------------------------------------------------------------------------




AS BORROWER:
DANFOSS A/S

    
/s/ Niels Bjorn Christiansen _
Name: Niels Bjorn Christiansen


Title: President and Chief Executive Officer
/s/ Kim Fausing _
Name: Kim Fausing


Title: Executive Vice President and Chief Operating Officer




